Citation Nr: 0522360	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for scars on the 
right chest, residuals of stab wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1978 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
noncompensable rating for scars on the right chest, residuals 
of stab wounds.  The veteran requests a compensable rating.

In the veteran's representative's October 2004 written 
statement, he raised the issue of service connection for a 
muscle injury as a result of the veteran's in-service stab 
wounds.  Although the RO afforded the veteran a VA 
examination to assess the nature and extent of any muscle 
injury, the RO has not adjudicated the claim by providing a 
rating decision.  Therefore, this issue is referred to the RO 
for proper adjudication.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue of a 
compensable rating for scars on the right chest, residuals of 
stab wounds, has been obtained by VA.

2.  The scar on the right chest, residuals of stab wounds is 
not painful or tender, or poorly nourished with ulcerations, 
and is not adherent or associated with any underlying soft 
tissue damage or frequent loss of skin; medical examination 
found no functional limitation attributable to the scar, nor 
does it encompass an area in excess of 144 square inches (929 
sq. cm.).


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars on the 
right chest, residuals of stab wounds are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in March 2002, after the enactment of the VCAA.  

RO letters dated in May 2002 and September 2002 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the May 2002 letter, the RO 
informed the veteran that he was to submit evidence of recent 
treatment showing that his service-connected scars had 
increased in severity.  In the September 2002 letter, the 
veteran was notified of which portion of the evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  It also informed the veteran what evidence the RO 
had received that pertained to his claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the December 2002 statement of the case and 
December 2004 and March 2005 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The December 2002 statement of the 
case provided the veteran with VA's duty to assist 
requirements as found in 38 C.F.R. § 3.159, which included 
notice under 38 C.F.R. § 3.159(b)(1) that the veteran was to 
submit any evidence in his possession that pertained to the 
claim.  The statement of the case also provided the veteran 
with the rating criteria in effect prior to August 30, 2003 
for scars of the skin under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  The December 2004 supplemental statement of the 
case provided the veteran with the rating criteria for scars 
effective August 30, 2002 and found in 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In April 1982, the veteran was service connected for scars on 
the right chest, residuals of stab wounds with a 
noncompensable rating.

In March 2002, the veteran submitted a claim for a 
compensable rating for scars, as he claimed they were 
beginning to bother him as he aged.

In June 2002, the veteran underwent a VA examination wherein 
the examiner noted that a pink, linear scar was present, 1.5 
cm x 0.3 cm, on the right posterior chest.  The scar was firm 
and non-tender.  There was no adherence, tissue loss, 
disfigurement, limitation of function, ulceration, edema or 
keloid formation.  Pictures included with the examination 
confirmed the description provided by the examiner.  The 
diagnosis was scar on the right side of the chest.

In March 2005, the veteran underwent a VA examination.  
Physical examination revealed an entry wound located at the 
abdominal wall measuring 2 cm by .25 cm.  There was no 
corresponding exit wound scar.  There were three additional 
scars related to exploratory surgery status post knife wound.  
These were all healed as was the original knife wound.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  In deciding this case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (2000).

The veteran currently has a noncompensable rating for scars 
on the right chest, residuals of stab wounds.  The rating 
criteria for the duration of the appeal for the veteran's 
disability are as follows:

780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
1
0
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002)

7804
Scars, superficial, tender and painful on 
objective demonstration
1
0
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002)

7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002)


7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002)

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 
2002)

7803
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002)

7804
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant 
a compensable evaluation. (See Sec. 4.68 of this part 
on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002)

7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 
2002)

After careful review of the medical evidence of record, the 
Board finds that the veteran's scar on the right chest does 
not warrant a compensable evaluation.  In this regard, the 
Board notes that the June 2002 examiner noted that the scar 
was firm and non-tender.  There was no adherence, tissue 
loss, disfigurement, limitation of function, ulceration, 
edema, or keloid formation.  In addition, the scar was 1.5 cm 
x 0.3 cm on the right posterior chest.  The March 2005 
examiner found that the scar was 2 cm x .25 cm.  These 
symptoms do not allow for a compensable evaluation using 
either the rating criteria in effect prior to August 30, 2002 
or the amended criteria, as the veteran is not shown to have 
poorly nourished scars with repeated ulceration, scars that 
are tender on objective demonstration, limitation of function 
of the part affected, measurement of the scar 144 square 
inches or greater, loss of covering of the skin over the scar 
(unstable scar), or a scar painful on examination.  
Therefore, a compensable evaluation for the veteran's scar on 
the right chest, residuals of stab wounds, is not warranted.


ORDER

Entitlement to a compensable evaluation for scars of the 
right chest, residuals of stab wounds, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


